Title: To Thomas Jefferson from John Clarke, 19 July 1793
From: Clarke, John
To: Jefferson, Thomas



Hon’ble Sir
Richmond July 19th 1793

As I am uncertain whether or not you will require of me a power of attorney in Appointing Arbitrators, I have Sent one, with a blank for the name of the person you please to appoint. I rather suppose it will be unnecessary, for According to the latter part of the ninth section of the new Law, if the parties do not all unite in Chooseing three Arbitrators, The power rests with you to appoint three Arbitrators for the purpose And I sincerely hope you will appoint them. If the inclosed power of Attorney is unnecessary it may be destroyed. I am Honble Sir Your most Humble Servant

John Clarke

